OPINION — AG — ** DEPARTMENT OF HUMAN SERVICES — FUNDS — FURLOUGHING ** THE PROVISIONS OF 10 O.S. 1423 [10-1423], DO 'NOT' PROHIBIT THE OKLAHOMA PUBLIC WELFARE COMMISSION FROM FURLOUGHING ITS EMPLOYEES, SHOULD BUDGETARY RESTRAINTS REQUIRE THE SAME, EVEN IF SUCH FURLOUGHING MIGHT RESULT IN A REDUCTION IN THE AMOUNT OF FEDERAL FUNDING RECEIVED BY THE STATE. (FEDERAL MATCHING FUNDS, STATE FUNDING, SOCIAL SERVICES PROGRAMS, FEDERAL PROGRAMS, ADMINISTRATION) CITE: 56 O.S. 26.10 [56-26.10], 10 O.S. 1423 [10-1423] [10-1423], 45 C.F.R. 233.90, 45 C.F.R. 400 (NEAL LEADER)